En Juez Asociado Señor Texidor,
emitió la opinión dei tribunal.
Ante la Corté de Distrito de San Juan presentó Sinfo-riana Cruz una demanda contra Ignacio Franco Alonso, alegando que Francisco I. Caballero, esposo que fué de la *819demandante, constituyó a favor* de Ignacio Franco Alonso, y por la snma de dos mil dólares e intereses, nna hipoteca sobre nna casa y solar de sn propiedad; qne murió Caballero, y no habiéndose podido pagar los intereses de la hipoteca, el acreedor Franco la estaba ejecutando; que sobre la casa y solar hipotecado había constituido Caballero su hogar con-yugal v residencia; y pidió a la corte se le reconociese el derecho de hogar seguro (homestead) sobre tal finca.
La parte demandada presentó excepciones previas de falta de jurisdicción y falta de hechos suficientes para determinar causa de acción.
La corte dictó resolución declarando con lugar la excep-ción previa de falta de jurisdicción, y como la demanda no era susceptible de enmienda, declaró también sin lugar la demanda, sin especial condena de costas. Contra tal reso-lución y sentencia, apeló la parte demandante para ante este tribunal.
No puede decirse que en este caso haya un verdadero alegato de la parte apelante, porque, ciertamente, no sigue ninguna de las reglas de este tribunal, y no establece los errores separadamente ni en la forma que es la única acep-table por el Tribunal Supremo. Bastaría esto para que desestimáramos la apelación. Pero lo más importante del alegato es que la parte apelante está de acuerdo con que la Corte de Distrito de San Juan no tiene jurisdicción en el caso por la cuantía envuelta, y así lo declara expresamente en su alegato; y el único extremo sobre que apela es el haberse declarado por la corte sin lugar la demanda después de haberse declarado sin jurisdicción.
Es una de las definiciones de la jurisdicción aquélla que la presenta como el poder o autoridad para declarar la ley. 35 C. J. 426. Cuando una corte carece de jurisdicción, no hay oirá entidad para declarar este estado de la ley, y, por con-siguiente, puede decirse que una corte puede declararse a *820sí misma sin jurisdicción, y tal aserto de la corte pone término al litigio y es necesariamente'una sentencia.
Verdaderamente, no sabemos cuál puede ser la aspiración de la apelante al pretender que todas las declaraciones de la corte sean las de carecer de jurisdicción y dejar inconcluso el litigio, y aun más, dejarlo en condiciones en que la misma parte no podría apelar, por falta de una sentencia.

Bebe confirmarse la sentencia apelada.